Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
Response to Amendment
The amendment filed 05/25/2021 has been entered. Claims 4, 6, 11, 13, 18 and 19 are cancelled. Claims 1-3, 5, 7-10, 12, 14-17 and 20 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Leong C Lei (Reg. No. 50402) on 08/10/2021.
The application has been amended as follows:
1. (Currently Amended) An array substrate, comprising: 
a semiconductor active layer, a gate insulation layer, a first metal layer, an interlayer dielectric layer, a second metal layer, a planarization layer and a passivation layer which are sequentially disposed on a base substrate; 

wherein the capacitor structure includes a first capacitive plate, a second capacitive plate and a third capacitive plate, wherein the first capacitive plate is formed in the semiconductor active layer made from poly-silicon, the second capacitive plate is formed in the first metal layer and the third capacitive plate is formed in the second metal layer; 
wherein projections of the first capacitive plate and the second capacitive plate on the base substrate are partially overlapped, projections the second capacitive plate and the third capacitive plate on the base substrate are partially overlapped and the third capacitive plate is electrically connected to the first capacitive plate through a first via hole; 
wherein the first capacitive plate is disposed on atop the base substrate and the second capacitive plate and the third capacitive plate are arranged in sequence above the first capacitive plate
wherein the array substrate further comprises a third metal layer, and the planarization layer, the third metal layer, and the passivation layer which are sequentially disposed on the second metal layer, and wherein the capacitor structure further includes a fourth capacitive plate, which is formed in the third metal layer, projections of the fourth capacitive plate and the third capacitive plate on the base substrate at least partially overlap; and the fourth capacitive plate is electrically connected to the second capacitive plate through a second via hole; 
wherein the array substrate further comprises a pixel electrode layer disposed on the passivation layer, and wherein the capacitor structure further includes a fifth capacitive plate, which is formed in the pixel electrode layer, projections of the fifth capacitive plate and the fourth capacitive 
wherein the planarization layer has a planar top surface, wherein the fourth capacitive plate and the fifth capacitive plate are located above the planar top surface of the planarization layer and the first capacitive plate, the second capacitive plate, and the third capacitive plate are located under the planar top surface of the planarization layer;
wherein each of the gate insulating layer, the interlayer dielectric layer, the planarization layer and the passivation layer is a single layer of SiOx or SiNx, and every two adjacent ones of the first, second, third, fourth and fifth capacitive plates are spaced from each other by a single layer of dielectric material; and 
wherein the pixel electrode layer comprises a pixel electrode, each of the pixel electrode and the fifth capacitive plate is directly on the passivation layer.
3. (Currently Amended) The array substrate according to claim 1, wherein 
5. (Currently Amended) The array substrate according to claim 1, wherein 
8. (Currently Amended) A liquid crystal panel, comprising: 
an array substrate and a color filter substrate which are disposed oppositely; 

wherein the array substrate comprises: 
a semiconductor active layer, a gate insulation layer, a first metal layer, an interlayer dielectric layer, a second metal layer, a planarization layer and a passivation layer which are sequentially disposed on a base substrate; 
wherein the array substrate is provided with a row driving unit, and the row driving unit includes a capacitor structure; 
wherein the capacitor structure includes a first capacitive plate, a second capacitive plate and a third capacitive plate, wherein the first capacitive plate is formed in the semiconductor active layer made from poly-silicon, the second capacitive plate is formed in the first metal layer and the third capacitive plate is formed in the second metal layer; 
wherein projections of the first capacitive plate and the second capacitive plate on the base substrate are partially overlapped, projections the second capacitive plate and the third capacitive plate on the base substrate are partially overlapped and the third capacitive plate is electrically connected to the first capacitive plate through a first via hole;
wherein the first capacitive plate is disposed on atop the base substrate and the second capacitive plate and the third capacitive plate are arranged in sequence above the first capacitive plate 
wherein the array substrate further comprises a third metal layer, and the planarization layer, the third metal layer, and the passivation layer which are sequentially disposed on the second metal layer, and wherein the capacitor structure further includes a fourth capacitive plate, which is formed in the third metal layer, projections of the fourth capacitive plate and the third capacitive plate on the base 
wherein the array substrate further comprises a pixel electrode layer disposed on the passivation layer, and wherein the capacitor structure further includes a fifth capacitive plate, which is formed in the pixel electrode layer; projections of the fifth capacitive plate and the fourth capacitive plate on the base substrate at least partially overlap; and the fifth capacitive plate is electrically connected to the third capacitive plate through a third via hole; [[and]]
 wherein the planarization layer has a planar top surface, wherein the fourth capacitive plate and the fifth capacitive plate are located above the planar top surface of the planarization layer and the first capacitive plate, the second capacitive plate, and the third capacitive plate are located under the planar top surface of the planarization layer;
wherein each of the gate insulating layer, the interlayer dielectric layer, the planarization layer and the passivation layer is a single layer of SiOx or SiNx, and every two adjacent ones of the first, second, third, fourth and fifth capacitive plates are spaced from each other by a single layer of dielectric material; and 
wherein the pixel electrode layer comprises a pixel electrode, each of the pixel electrode and the fifth capacitive plate is directly on the passivation layer.
10. (Currently Amended) The liquid crystal panel according to claim 8, wherein 
Currently Amended) The liquid crystal panel according to claim 8, wherein 
15. (Currently Amended) A liquid crystal display device, comprising: 
a liquid crystal panel and a backlight module; 
wherein the liquid crystal panel includes an array substrate and a color filter substrate which are disposed oppositely; and a liquid crystal layer disposed between the array substrate and the color filter substrate; and 
wherein the array substrate comprises: 
a semiconductor active layer, a gate insulation layer, a first metal layer, an interlayer dielectric layer, a second metal layer, a planarization layer and a passivation layer which are sequentially disposed on a base substrate; 
wherein the array substrate is provided with a row driving unit, and the row driving unit includes a capacitor structure; 
wherein the capacitor structure includes a first capacitive plate, a second capacitive plate and a third capacitive plate, wherein the first capacitive plate is formed in the semiconductor active layer made from poly-silicon, the second capacitive plate is formed in the first metal layer and the third capacitive plate is formed in the second metal layer; 
wherein projections of the first capacitive plate and the second capacitive plate on the base substrate are partially overlapped, projections the second capacitive plate and the third capacitive plate on the base substrate are partially overlapped and the third capacitive plate is electrically connected to the first capacitive plate through a first via hole; 

wherein the array substrate further comprises a third metal layer, and the planarization layer, the third metal layer, and the passivation layer which are sequentially disposed on the second metal layer, and wherein the capacitor structure further includes a fourth capacitive plate, which is formed in the third metal layer, projections of the fourth capacitive plate and the third capacitive plate on the base substrate at least partially overlap; and the fourth capacitive plate is electrically connected to the second capacitive plate through a second via hole;
wherein the array substrate further comprises a pixel electrode layer disposed on the passivation layer, and wherein the capacitor structure further includes a fifth capacitive plate, which is formed in the pixel electrode layer, projections of the fifth capacitive plate and the fourth capacitive plate on the base substrate at least partially overlap; and the fifth capacitive plate is electrically connected to the third capacitive plate through a third via hole; [[and]]
wherein the planarization layer has a planar top surface, wherein the fourth capacitive plate and the fifth capacitive plate are located above the planar top surface of the planarization layer and the first capacitive plate, the second capacitive plate, and the third capacitive plate are located under the planar top surface of the planarization layer;
wherein each of the gate insulating layer, the interlayer dielectric layer, the planarization layer and the passivation layer is a single layer of SiOx or SiNx, and every two adjacent ones of the first, second, third, fourth and fifth capacitive plates are spaced from each other by a single layer of dielectric material; and 
wherein the pixel electrode layer comprises a pixel electrode, each of the pixel electrode and the fifth capacitive plate is directly on the passivation layer.
17. (Currently Amended) The liquid crystal display device according to claim 15, wherein

Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17 and 20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of an array substrate as set forth in claims 1-3, 5 and 7, all the combination of a liquid crystal panel as set forth in claims 8-10, 12 and 14, and all the combination of a liquid crystal display device as set forth in claims 15-17 and 20.
Regarding claims 1, 8 and 15, the prior art of record, taken along or in combination, fails to disclose or suggest an array substrate, comprising a semiconductor active layer, a gate insulation layer, a first metal layer, an interlayer dielectric layer, a second metal layer, a planarization layer and a passivation layer which are sequentially disposed on a base substrate; wherein the array substrate is provided with a row driving unit including a capacitor structure; wherein the capacitor structure includes a first capacitive plate formed in the semiconductor active layer made from poly-silicon, a second capacitive plate formed in the first metal layer and a third capacitive plate formed in the second metal layer; wherein projections of the first capacitive plate and the second capacitive plate on the base substrate are partially overlapped, projections the second capacitive plate and the third capacitive plate 
Claims 2-3, 5, 7, 9-10, 12, 14, 16-17 and 20 are allowable due to their dependency.
The most relevant reference, Lee et al. (US 2016/0372497) in view of Ma (CN106200167A) only discloses an array substrate, comprising a semiconductor active layer, a gate insulation layer, a first metal layer, an interlayer dielectric layer, a second metal layer, a planarization layer and a passivation 
Murade (US 2001/0022365, at least Fig. 3-4) and Kim (US 2016/0027858, at least Fig. 11) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 




/Shan Liu/
Primary Examiner, Art Unit 2871